United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1765SD
                                   _____________

Eugene H. Mathison; Judy R. Mathison, *
                                        *
                   Appellants,          *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of South Dakota.
Minnehaha County, a Political           *
Subdivision of the State of South       *       [UNPUBLISHED]
Dakota; Minnehaha County Jail,          *
                                        *
                   Appellees.           *
                                  _____________

                            Submitted: August 7, 1998
                                Filed: August 11, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Eugene H. Mathison and Judy R. Mathison appeal the district court's adverse
grant of summary judgment in the Mathisons' 42 U.S.C. § 1983 lawsuit challenging the
conditions of Eugene's confinement as a pretrial detainee. Having considered the
record and the parties' briefs, we conclude the district court correctly granted summary
judgment and that an extended decision would have no precedential value in this fact-
intensive case. We thus affirm without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-